department of the treasury internal_revenue_service washington d c office_of_chief_counsel date cc pa apjp genin-141628-02 number info release date uil re claim_for_refund of taxes dear this responds to your letter dated date wherein you ask whether you are entitled to file a claim_for_refund to recover those taxes paid_by yourself on behalf of your deceased father in your letter you state that you prepared and filed a form_1040 u s individual_income_tax_return on behalf of your deceased father and that his return showed an outstanding tax_liability you further state that you paid such amount as your father’s sole beneficiary finally you indicate that you believe that you were not required to pay your deceased father’s tax_liability and therefore request a refund of the amount_paid sec_6402 of the internal_revenue_code code states in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of any internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d and e refund any balance to such person sec_301_6402-1 of the regulations on procedure and administration regulations states the commissioner within the applicable_period of limitations may credit any overpayment_of_tax including interest thereon against any outstanding liability for any_tax or for any interest additional_amount addition to the tax or assessable penalty owed by the person making the overpayment and the balance if any shall be refunded subject_to sec_6402 and d and the regulations thereunder to the person by the commissioner publication examinations of returns appeals rights and claims for refund offers guidance about claims for refund according to publication a taxpayer can claim a credit or refund of an overpayment by mailing form 1040x to the service_center where the original return was filed sec_6511 of the code requires a genin-141628-02 taxpayer to file a claim_for_refund for overpaid taxes within years from the time that the return was filed or years from the time the tax was paid whichever period is later this letter is a general information_letter only and intended only to provide you with general guidance for determining how to comply with applicable law it describes well established interpretations or principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect if you would like a ruling based on your specific facts please submit a request pursuant to rev_proc 2002_1_irb_1 if you have any questions please contact at sincerely pamela wilson fuller senior technician reviewer administrative provisions judicial practice branch attachment form 1040x amended u s individual_income_tax_return
